DocuSign Envelope l~~W~W~v1~~-:-jt3W~~4   Document 119-1 Filed 05/03/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK




        CENGAGE LEARNING, INC., BEDFORD,
        FREEMAN & WORTH PUBLISHING GROUP, LLC           Civil Action No. 20-cv-769-JGK
        d/b/a MACMILLAN LEARNING, ELSEVIER INC.,
        MCGRAW HILL LLC, and PEARSON EDUCATION,
        INC.,

                    Plaintiffs,
                                                               USDC ~t)i ,l'r
          V.                                                   DOCU MEN"f
                                                               F. LECTRm~tCALL Y FlLc.D
         TRUNG KIEN NGUYEN, DUY ANH NGUYEN,                    DOC #           ,;-   L2:1 -
         DUONG THI BAY, XUAN CHINH NGUYEN, TUAN
                                                                           -~ :5___:_~ --. _ .
                                                               DATE FI LED :

         ANH NGUYEN, VINH NGOC NGUYEN, LE
         TRANG, VAN QUYNH PHAM, THI LIEN PHUONG
         NGUYEN, VAN TUAN DANG, HIEN VO VAN,
         QUANG NGUYEN, JESSICA GOLDBERG, MAXIM
         GUBCEAC, TRACEY LUM, RODNEY MOUZONE,
         ZAINEE JALLAL, LUU VAN DOAN, BUI HAI LINH,
         MOHD HANIFF HASLAM, RAF AN WASEEF ,
         SAMEER Y AMAN, STEP AN DEMETER, SHAHBAZ
         HAIDER, ERIKA DEMETEROVA, ROSTISLA V
         ZHURA VSKIY, SUSAN RAGON, WALESKA
         CAMACHO, ANJUM AKHTER, HASEEB ANJUM,
         MUHD IZHAN KHAIRUL, VU XUAN TRUONG,
         BINH NGUYEN, ANTHONY TORRES!, MICHAEL
         MCEVILLEY, CORNELL KILLEBREW, MOHD ALI
         KAMIL, ADAM HAROLD, ABDUL RAHIM
         MOHSIN, REFATHAMOUDA, MOSTAFIZUR
         RAHMAN, MOHAMED SABEK, DO THANH DUY,
         CRIS AUSTIN, and WASRI WAMIN,

                            Defendants.




               [.PROPOSJID] FINAL JUDGMENT AND PERMANENT INJUNCTION AS TO
                               DEFENDANT CORNELL KILLEBREW
                  °dllFf'.~~v1~~.:-filW~~4
DocuSign Envelope 1                                       Document 119-1 Filed 05/03/21 Page 2 of 5




                      Plaintiffs Cengage Learning, Inc., Bedford, Freeman & Worth Publishing Group, LLC

             d/b/a Macmillan Learning, Elsevier Inc. , McGraw Hill LLC (successor in interest to McGraw-

             Hill Global Education Holdings, LLC), and Pearson Education, Inc. (collectively, the

             "Plaintiffs") filed a complaint against Cornell Killebrew ("Defendant"), alleging claims of direct

             and secondary infringement pursuant to the Copyright Act, 17 U.S.C. § § 501 and 106. The

             parties indicate that they have settled this matter. In connection therewith, the parties have

             jointly stipulated to entry of this Final Judgment and Permanent Injunction.

                      NOW, THEREFORE, it is hereby:

                      I.     ORDERED that final judgment is ENTERED for Plaintiffs against Defendant in

                             the amount of $325 ,000.00. Each party shall bear its own costs and expenses,

                             including its attorney ' s fees.

                      II.    FURTHER ORDERED that a permanent injunction is ENTERED in this action

                             as follow : Defendant, his personal representatives, heirs, executors,

                             administrators, agents, and assigns, and all those in active concert or participation

                             with him who receive actual notice of this Permanent Injunction, are enjoined

                             from:

                             a. Directly or indirectly infringing any of Plaintiffs ' Copyrighted Works 1;



              1
               "Plaintiffs ' Copyrighted Works" means any and all textbooks or other copyrighted works, or
              portions thereof, including instructor solutions manuals, instructor resource manuals, or test
              banks, whether now in existence or later created, regardless of media type, the copyrights to
              which are owned or exclusively controlled by any of Plaintiffs or their parents, subsidiaries,
              affiliates (excluding for Macmillan Learning, its affil iates and its parents other than its
              immediate parent company), predecessors, successors, or assigns, whether published in the
              United States or abroad.




                                                                14
DocuSign Envelope l~~W~Wtv1ffirt6~.:filW.~~4 Document 119-1             Filed 05/03/21 Page 3 of 5




                       b. Copying,     reproducing,    manufacturing,     downloading,      uploading,

                          transmitting, distributing, selling, offering to sell, advertising, marketing,

                          promoting, or otherwise exploiting any of Plaintiffs' Copyrighted Works

                          without Plaintiffs' express written authorization ;

                       c. Enabling, facilitating, permitting, assisting, soliciting, encouraging, or

                          inducing the copymg, reproduction, manufacture, download, upload,

                          transmission, distribution, sale, offering for sale, advertisement,

                          marketing, promotion, or other exploitation of any of Plaintiffs '

                          Copyrighted Works without Plaintiffs' express written authorization;

                       d. Using, hosting, operating, maintaining, creating, providing, or registering

                           any computer server, website, domain name, domain name server, cloud

                           storage, e-commerce platform, online advertising service, social media

                           platform, proxy service (including reverse and forwarding proxies),

                           website optimization service (including website traffic management),

                           caching service, content delivery network, payment processing service,

                           or any other service similar to the above-listed services that supports,

                           enables, facilitates , permits, assists, solicits, encourages, or induces the

                           infringement of Plaintiffs' Copyrighted Works, as set forth in

                           subparagraphs (a) through (c) above.

                III.   FURTHER ORDERED that Defendant, along with his personal representatives,

                       heirs, executors, administrators, agents, and assigns, shall, at Defendant' s own

                       expense, permanently delete and destroy each digital copy of Plaintiffs '

                       Copyrighted Works within his possession, custody, or control.


                                                           15
DocuSign Envelope l~~Fi~W~v1ffir1'6~.:-jt3W~~4 Document 119-1 Filed 05/03/21            Page 4 of 5




                IV.    FURTHER ORDERED that the funds in the following accounts listed below

                       shall be disbursed to Plaintiffs through their counsel Oppenheim + Zebrak, LLP:

                       a) Navy Federal Credit Union (Account No. ***2841)

                       b) Navy Federal Credit Union (Account No. ***7148)

                       c) Navy Federal Credit Union (Account No. ***4962)

                V.     FURTHER ORDERED that, in addition to the disbursement of funds pursuant

                       to Section IV above, the Defendant shall pay $135 ,000 to Plaintiffs, through their

                       counsel Oppenheim + Zebrak, LLP pursuant to the terms of the settlement

                       agreement.

                VI.    FURTHER ORDERED that Defendant shall turnover to Plaintiffs the following

                       domain names: ebooksrocket.com, ebooksshopco.com, ebookstoreco.com,

                       ebookszone.myshopify .com, and ebookszoneship.com.

                VII.   FURTHER ORDERED that the Court retains jurisdiction for the purpose of

                       enforcing this Order. Without limiting the foregoing, in the event Plaintiffs

                       discover any new websites owned or operated by Defendant in violation of any of

                       the terms of this Permanent Injunction, Plaintiffs may move the Court for a

                       supplemental order as may be appropriate to effectuate the purposes of this

                       Permanent Injunction.

                VIII. FURTHER ORDERED that this Order replaces the Court' s Preliminary

                       Injunction issued in this matter as to Defendant Cornell Killebrew only.


                SO ORDERED this _ _ _ day of _ _ _ _ _ _, 2021.
DocuSign Envelope   l~~Wi~~~v1~~.:-filW.~~4   Document 119-1 Filed 05/03/21 Page 5 of 5




                                                         United States District Judge




                                                    17
